Name: Council Implementing Regulation (EU) NoÃ 213/2012 of 13Ã March 2012 amending Implementing Regulation (EU) NoÃ 1375/2011 implementing Article 2(3) of Regulation (EC) NoÃ 2580/2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism
 Type: Implementing Regulation
 Subject Matter: politics and public safety;  international affairs;  civil law
 Date Published: nan

 14.3.2012 EN Official Journal of the European Union L 74/1 COUNCIL IMPLEMENTING REGULATION (EU) No 213/2012 of 13 March 2012 amending Implementing Regulation (EU) No 1375/2011 implementing Article 2(3) of Regulation (EC) No 2580/2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 2580/2001 of 27 December 2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism (1), and in particular Article 2(3) thereof, Whereas: (1) On 22 December 2011, the Council adopted Implementing Regulation (EU) No 1375/2011 implementing Article 2(3) of Regulation (EC) No 2580/2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism (2), establishing an updated list of persons, groups and entities to which Regulation (EC) No 2580/2001 applies. (2) The Council has determined that there are no longer grounds for keeping certain persons on the list of persons, groups and entities to which Regulation (EC) No 2580/2001 applies. (3) The list of the persons, groups and entities to which Regulation (EC) No 2580/2001 applies should be updated accordingly, HAS ADOPTED THIS REGULATION: Article 1 The persons listed in the Annex to this Regulation shall be removed from the list of persons, groups and entities set out in the Annex to Implementing Regulation (EU) No 1375/2011. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 March 2012. For the Council The President M. VESTAGER (1) OJ L 344, 28.12.2001, p. 70. (2) OJ L 343, 23.12.2011, p. 10. ANNEX List of persons referred to in Article 1 1. ABOU, Rabah Naami (list number 2) 2. ABOUD, Maisi (list number 3) 3. ARIOUA, Kamel (list number 7) 4. ASLI, Mohamed (list number 8) 5. ASLI, Rabah (list number 9) 6. DARIB, Noureddine (list number 11) 7. DJABALI, Abderrahmane (list number 12) 8. MOKTARI, Fateh (list number 16) 9. NOUARA, Farid (list number 17) 10. RESSOUS, Hoari (list number 18) 11. SEDKAOUI, Noureddine (list number 19) 12. SELMANI, Abdelghani (list number 20) 13. SENOUCI, Sofiane (list number 21) 14. TINGUALI, Mohammed (list number 25)